ON PETITION EOR REHEARING.
In their petition for a rehearing, counsel for defendants in error call our attention, for the first time, to a variance between plaintiffs’ allegations and their proof. In their declaration Barton Pardee and G. W. 'Curtin are declared to be joint owners in fee of the land. It contains but one count, which is joint, while the proof shows title to be in one of the plaintiffs only. This was a variance of which advantage might have been taken in the court below. But the attention of the trial court seems not to have been called to it in any way; and it is too late to malee the objection for the first time in this Court. If the point had been raised in the lower court, plaintiffs would have had the right to amend their pleadings. Final judgment should not be rendered against them before giving them an opportunity to cure the objection by amendment. The failure to take advantage of the variance in the lower court is a waiver of the right to do so in this Court. Sec. 8, eh. 131, Code 1906; Trump v. Tidewater, 44 W. Va. 238; Bertha Zinc Co. v. Martin's Admr., 93 Va. 791, 22 S. E. 769; Moore Lime Co. v. Johnson’s Admr., 103 Va. 84.
No other points are discussed in the petition for rehearing that are not considered in the opinion. A rehearing is refused.

Reversed, and New Trial Awarded.